DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitation “a power semiconductor element” on line 2 is indefinite because it is unclear antecedent basis since it is not clear if it is reference to “a power semiconductor element” recited earlier on line 1 of the claim.  Clarification and/or appropriated correction is required.
Claims 3-16 are indefinite because they depend on claim 1.
Also, for claim 3, the recitation “a reference potential” on line 8-9 is indefinite because it is unclear antecedent basis since it is not clear if it is reference to “a reference potential” recited earlier in the claim online 5.  Clarification and/or appropriated correction is required.
Claims 6-13 are also indefinite because they depend on claim 3.

Also, in claim 14, the recitations “a power semiconductor element” on line 2 and line 3 of the claim are indefinite because they are unclear antecedent basis since it is not clear if they are the same “power semiconductor element”, and it is also not clear if they are reference to “a power semiconductor element” recited earlier in claim 1.  Clarification and/or appropriated correction is required.
Also, in claims 15 and 16, the recitation “an unusual state of the power semiconductor element” on lines 5-6 is indefinite because it is unclear antecedent basis since it is not clear if it is reference to “an unusual state” recited earlier on line 10 of claim 1.  Clarification and/or appropriated correction is required.
Allowable Subject Matter
Claims 1 and 3-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842